954 So. 2d 1268 (2007)
Damon HIGHTOWER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-401.
District Court of Appeal of Florida, Fifth District.
April 27, 2007.
Damon Hightower, Crawfordville, pro se.
No Appearance for Appellee.
PER CURIAM.
The instant appeal is dismissed for lack of jurisdiction. This dismissal is without prejudice to Hightower filing a petition for belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c).
DISMISSED.
ORFINGER, LAWSON and EVANDER, JJ., concur.